Title: [On a Petition from Braintree Troops Enlisted for the Expedition against Canada, December 1758–January 1759.]
From: Adams, John
To: 

 
       The general Court agreed to raise 7000 men, to cooperate with his Majesties Forces, for the Reduction of Canada. Agreed, consented by a Vote an Order not by a Law an Act. They make Acts to raise money and clothe the soldiers when raised. But the King, in the british Constitution, and of Consequence the Governor in ours, has the sole Direction of Peace and War. Inlisting men, sending them out, proclaiming War, negociating Peace, concluding Peace, are all with the sovereign’s Power. But the Parliament must raise supplies.
       The Court direct and impower the Treasurer to borrow £28,000, and they enact that the said £28,000 whensoever borrowed, shall be issued by the Governor, with Advice of Council, for the levying and cloathing the said 7000 men, pursuant to the Order of this Court, and for no other use.—By Order of Court, and with Advice of Councill.
       Cur i.e. Court will grant these Petitions, that People may be encouraged to list next Spring, even after the time limited for Inlistments, when the officers are impowered to impress, and not to be so obstinate as some were last Spring. Some refused to the last to inlist, and were dragged into the Service at last. If Money was issued by the Governor to the Officers of this Company or Regiment, to be given as a Bounty to these men, who inlisted after the 2d of May as well as to those before, and the Officers have defrauded them of it, should not this Petition represent the fraud and pray an Order on the officers to make Satisfaction?—Is the Governor, or Coll. Lincoln or Coll. Quincy or Captain Bracket to blame in this Affair. If there was an Order of the Generall Court that such as should inlist after the 2d of May should have the Bounty, as well as those who inlisted before, and the Governor paid Money accordingly, one of them is to blame.
      